Citation Nr: 1723862	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1965 to August 1968.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In May 2015, the Board denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 memorandum decision, the Court vacated the Board's decision and remanded the issues for further development consistent with the Court's decision. The matter has since been returned to the Board for appellate review.

This appeal was processed using the paper file and Veterans Benefits Management System.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss manifested in service and is attributable to service.

2. The Veteran's tinnitus manifested in service and is attributable to service.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  

2. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board finds that the evidence of record supports a grant of service connection for bilateral hearing loss and tinnitus.  First, there is evidence of a current disability. A February 2011 VA examiner diagnosed bilateral sensorineural hearing loss, and audiometric testing revealed a hearing loss disability that meets the criteria under 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.303(a).  Further, the Veteran has indicated that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  

Second, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding noise exposure in service. See 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1154(b); Shedden, 381 F.3d at 1167. Specifically, the Veteran submitted lay statements that his military occupational specialty was in field artillery operations.  He was exposed to in-service noise from the use of firearms without any hearing protection.  See February 2011 VA Examination; see also Veteran's Representative May 2017 Letter.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current hearing loss and tinnitus are related to service.  In that regard, the law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  To the extent that there is evidence against the claim, three private audiologists opined that the Veteran's bilateral hearing loss and tinnitus were more likely than not due to noise exposure during the Veteran's military service.  In support of these opinions, the private audiologists reviewed the Veteran's service and post-service treatment records and/or history, performed a clinical assessment that was supported by a clear and thorough rationale, and relied on their own medical expertise, knowledge, and training.  See M.P.'s May 2014 Letter; M.S.'s February 2016 Letter; N.W.'s May 2017 Letter.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for tinnitus is warranted.  See Gilbert, 1 Vet. App. at 49, 55 ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'.... [I]f ... the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


